Citation Nr: 1829136	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-09 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for spondylosis of the lumbar spine. 

2. Entitlement to an initial rating higher than 20 percent for radiculopathy of the left lower extremity. 

3. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected disabilities. 

4. Entitlement to service connection for hypertension. 

5. Entitlement to service connection for residuals of a head injury, including migraine headaches. 

6. Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected disabilities. 

7. Entitlement to service connection for tinnitus. 

8. Entitlement to service connection for chronic fatigue, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

9. Entitlement to service connection for a cervical spine disorder. 

10. Entitlement to service connection for a left shoulder disorder. 

11. Entitlement to a bilateral hip condition, to include as secondary to service-connected disabilities. 

12. Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel






INTRODUCTION

The Veteran had active duty from October 1980 to October 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a video-conference hearing in April 2017 before the undersigned.  A copy of the transcript is of record.  Thereafter, in August 2017, the Board denied the Veteran's claim for bilateral hearing loss but remanded all the remaining claims for additional development, including the claims for service connection for a right lower extremity and bilateral foot disorders.  Subsequently, in December 2017, the Appeals Management Center (AMC) granted service connection for radiculopathy of the right lower extremity and bilateral foot disorder.  That action constituted a full grant of the benefits sought, and the claims for service connection for right lower extremity and bilateral foot disorders are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The issues of entitlement to increased initial ratings for spondylosis of the lumbar spine and radiculopathy of left lower extremity, service connection for a bilateral knee disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus, type II, did not have its onset during active service and is not related to any incident of service and was not caused or aggravated by a service-connected disability.

2.  Hypertension did not have its onset during active service and is not related to any incident of service.

3.  Tinnitus did not have its onset during active service and is not related to any incident of service.

4.  A cervical spine disorder did not have its onset during active service and is not related to any incident of service.

5.  A left shoulder disorder did not have its onset during active service and is not related to any incident of service.

6.  The Veteran did not suffer a head injury during service.  His current migraine headache disorder did not have its onset during active service and is not related to any incident of service.

7.  The Veteran does not have a current diagnosis of chronic fatigue syndrome. 

8.  The Veteran does not have a current diagnosis of a bilateral hip disorder. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for entitlement to service connection for a left shoulder disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for entitlement to service connection for a bilateral hip disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  The criteria for entitlement to service connection for chronic fatigue syndrome have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

8.  The criteria for entitlement to service connection residuals of a head injury have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999). 

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including tinnitus as an organic disease of the nervous system, osteoarthritis, diabetes mellitus, and hypertension, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Fountain v. McDonald, 27 Vet. App. 258 (2015).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain, 27 Vet. at 263-64.  When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus or causal link to service is not required to establish service connection. Walker, 708 F.3d at 1338-39.  Rather, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes). 38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for tinnitus, osteoarthritis, diabetes mellitus, and hypertension, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  This entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.   

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diabetes Mellitus and Hypertension

The Veteran believes that his hypertension and diabetes mellitus were caused by his diet while he was in the military.  In the alternative, he contends that his diabetes mellitus was caused by lack of exercise resulting from his service-connected disabilities, i.e., low back disorder, radiculopathy of the lower extremities, pes planus. 

The Veteran's STRs are unremarkable for any complaints, symptoms, treatment or diagnosis of diabetes mellitus or hypertension.  His STRs reflect blood pressure readings as follows: 130/54 in June 1981; 110/68, 116/70 and 130/70 in October 1981; 120/80 in November 1981 and November 1982; 110/58 in February 1982; 110/74 in May 1982; and 100/70 and 102/60 in June 1982.  Post-service medical treatment records confirm diagnoses of diabetes mellitus and hypertension many years after service.

As mentioned above, the Board remanded these claims for additional development, including providing VA examinations to determine the etiologies of these disorders. This was accomplished in December 2017.  Regarding the Veteran's diabetes mellitus, the VA examiner opined that it was less likely than not that the Veteran's current diabetes mellitus had its clinical onset during active service or was related to any incident of service.  She observed that the Veteran's STRs showed no evidence of diabetes while he was in service and that he was not diagnosed with this disability until 2010, which was 26 years after his service in the military.  She stated that there was no nexus between the Veteran's current diabetes and his diet as he developed diabetes many years after leaving the military.  Regarding the Veteran's assertion that his diabetes mellitus was caused by or aggravated by lack of exercise resulting from service-connected disabilities, the examiner also provided a negative opinion.  She reiterated that the Veteran developed diabetes in 2010 and that he had a strong family history of diabetes with a grandmother, one sister and two brothers with diabetes.  She explained that even with a back condition, there were other measures that play a factor in the development of diabetes, including genetic factors and the Veteran's post military diet.  The examiner, therefore, opined that the Veteran's service-connected disabilities did not cause or aggravate his diabetes. 

Similarly, the examiner opined that it was less likely than not that the Veteran's current hypertension had its clinical onset during active service or was related to any incident of service.  She observed that the Veteran's STRs showed no evidence of hypertension while he was in service.  In addition, she stated that the recorded in-service blood pressure numbers were all normal and did not reflect any evidence of hypertension.  Instead, the examiner observed that the Veteran had been seen at the VA medical center (VAMC) in 2006 and did not have hypertension at that time.  She indicated that the Veteran was not diagnosed with hypertension until he started to receive blood pressure medication in 2009.  She further commented that the Veteran's hypertension started 26 years after he left service and there was no nexus between the diet he was provided during service and his diagnosis of hypertension after leaving the military.

The December 2017 VA medical opinion carries more weight than the Veteran's statements in support of these claims, as the former was rendered by a medical professional and is supported by an explanation.  By contrast, the Veteran does not have medical expertise, and has not offered an explanation other than his diet during service and that his service-connected disabilities limit his ability to exercise, which are factors that the examiner considered.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In the alternative, the issues of whether diabetes mellitus and hypertension that manifest several years after service may be related to such service, including due to an in-service diet, and whether diabetes mellitus may be related to a lack of exercise, are determinations that are too complex to be made based on lay observation alone, as there is no cause-and-effect relationship that can be readily observed through the senses given the specific circumstances in this case.  The Veteran was not diagnosed as having hypertension and diabetes mellitus until many years after service.  Such a determination therefore requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007). Consequently, because the Veteran is a lay person in the medical field, his opinion concerning the etiology of his hypertension and diabetes mellitus does not constitute competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, it lacks probative value.  See id.  (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  It is outweighed by the December 2017 VA medical opinion.

Accordingly, the preponderance of the evidence weighs against a link between the Veteran's diabetes mellitus and hypertension and his in-service diet, as well as a link between his diabetes mellitus and any lack of exercise resulting from his service-connected disabilities.  Consequently, service connection is not established.  See 38 C.F.R. § 3.303 (a); 3.310.

Because neither the Veteran's hypertension nor diabetes mellitus were noted in service, service connection may not be established based on chronicity during service or a continuity of symptomatology after service separation.  See 38 C.F.R. § 3.303(b).  The evidence does not show that the Veteran's hypertension or diabetes mellitus manifested to a compensable degree within one year of service. Thus, service connection cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).


Cervical Spine Disorder; Left Shoulder Disorder; Bilateral Hip Disorder

The Veteran believes his cervical spine, left shoulder and bilateral hip disorders are a result of an in-service motor vehicle accident (MVA) that occurred in Germany in November or December 1982 (presumably in November or December, as this was when he was in Germany).  He stated that the TRAK vehicle he was driving crashed into trees.  See VA Form 21-0781 received October 12, 2010.  

The Veteran also described a second MVA in 1983 at Fort Carson, Colorado.  He stated that he was riding in the back of a truck when the truck flipped over a side-rail and rolled down a hill.  He stated that he was thrown around in the car and injured his back and left shoulder.  He stated that his shoulder popped out of place.  See VA Form 21-0781 received October 11, 2013.  

Further, the Veteran has reported that another accident occurred in Germany when he was driving a Jeep.  He stated that due to snow he lost control of the Jeep and it went over an embankment or a lake, and that the Jeep landed upside down buried in 20 feet of snow.  See VA PTSD examination, dated August 24, 2015; Hearing Transcript, dated April 6, 2017.  

Lastly, the Veteran testified in April 2017 that his neck, hips, and left shoulder were injured during service while he was playing basketball.

The Veteran's STRs reflect that, in May 1982, he stated that he fell and landed on his left side while playing basketball.  He complained of upper and mid-back pain and slight pain in his left arm.  The assessment was strain/bruise of the upper left back.  In September 1983, he sought treatment for back pain after a MVA.  He said that the car went off the side of the road throwing his back against the car door.  He had muscular pain bilaterally from T-11 to L-4.  The assessment was a bruised back.  

In sum, the service treatment records document injuries to the Veteran's back, upper back, left side and left arm.  While the Veteran has stated that his left shoulder popped out as a result of the MVA in September 1983, the Board finds this statement not to be credible.  The treatment records associated with this injury are of record and reflect the Veteran reported only an injury to his back and only experiencing symptoms in his back.  Given the severity of a shoulder popping out or dislocating, such an injury would likely have been reported and treated at the time of the accident.  The Board finds the treatment records made contemporaneous with the MVA, which document no complaints or treatment pertaining to the left shoulder, to carry great weight.    

The Board also notes that only one motor vehicle accident is reflected in the Veteran's service treatment records.  In light of the Veteran's statements that he was involved in two additional accidents while he was in Germany, the Board remanded the case in an effort to ensure that all of the Veteran's STRs had been obtained.  No additional records were located.  Further, the service treatment records contain entries for numerous complaints (approximately 23) between February 1981 and October 1982 while the Veteran was in Germany; however, there is no mention of any additional MVAs or complaints or treatment pertaining to the neck, left shoulder, or hips.  As such, even if the Veteran was involved in two additional accidents, his statements that he suffered injuries to his neck, left shoulder and hips as a result of these additional accidents lack credibility.

A December 2017 VA examiner opined that it was less likely than not that the Veteran's current degenerative disc disease of the cervical spine and left shoulder degenerative joint disease had their clinical onset during service or were related to any incident of service.  Regarding the cervical spine disorder, the VA examiner observed that the Veteran STRs showed that he was treated in September 1983 for back pain with notation of muscular pain bilateral, from T11 to L4.  She noted the Veteran was seen again in May 1982, when he fell and landed on his left side with complaint of upper and mid back pain.  She commented, however, that the Veteran was never seen for complaints of neck pain during service.  Instead, she observed that he was initially diagnosed with a neck condition in 2012.  The examiner, therefore, opined that the neck condition was more likely related to age-related changes than from injury in service.  She concluded that there were no records to support a neck condition initially manifested in service.

With respect to the left shoulder disorder, the examiner observed that the Veteran's STRs showed diagnoses of a strain/ bruises of the upper left back.  She noted that there was no specific mention of a shoulder injury during this visit.  In addition, she stated that the Veteran was next seen for left shoulder pain in 2009 with normal X-rays at that time.  Even though the current examination of the left shoulder revealed osteoarthritis, the examiner opined that the Veteran's left shoulder disorder was more likely to be related to age-related changes.  Accordingly, she concluded that the Veteran's left shoulder disorder was not related to active service, including the arm pain after a fall that injured his left side and arm.

The December 2017 VA medical opinion carries more weight than the Veteran's statements in support of these claims, as the former was rendered by a medical professional and is supported by an explanation.  By contrast, the Veteran does not have medical expertise, and has not offered an explanation other than that he had in-service injuries, which are factors that the examiner considered.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The VA examiner specifically acknowledged the Veteran's in-service injuries to his back, upper back, left side and left arm.

In the alternative, the issues of whether neck and left shoulder disorders that manifest several years after service may be related to such service, including due to in-service injuries, is a determination that is too complex to be made based on lay observation alone, as there is no cause-and-effect relationship that can be readily observed through the senses given the lapse of time between service and the onset of these conditions.  Such a determination therefore requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007). Consequently, because the Veteran is a lay person in the medical field, his opinion concerning the etiology of his neck and left shoulder disorders does not constitute competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). Accordingly, it lacks probative value.  See id.  (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  It is outweighed by the December 2017 VA medical opinion.

Accordingly, the preponderance of the evidence weighs against a link between the Veteran's neck and left shoulder disorders and his in-service injuries.  Consequently, service connection is not established.  See 38 C.F.R. § 3.303 (a).

Because neither the Veteran's degenerative disc disease of the cervical spine nor left shoulder degenerative joint disease were noted in service, service connection may not be established based on chronicity during service or a continuity of symptomatology after service separation.  See 38 C.F.R. § 3.303(b).  The evidence does not show that the Veteran's degenerative disc disease of the cervical spine or left shoulder degenerative joint disease manifested to a compensable degree within one year of service. Thus, service connection cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

Regarding a bilateral hip condition, the probative evidence of record fails to demonstrate that the Veteran has been diagnosed as having a bilateral hip condition.  The Veteran's STRs are unremarkable for any complaints, treatment, symptoms or diagnosis of a bilateral hip condition.  At the time of the Veteran's evaluation after the recorded MVA in service, he did not report any injury to his hips.  The VA treatment records reflect that the Veteran has made some complaints of hip pain, described as "pain in the back, legs, and hip," "back pain that radiates down his left hip and left leg," and "recurrent low back pain" that "had been present for 3 weeks, isolated to the left buttock and hip."  See VA treatment records dated January 21, 2010, and May 3, 2011; VA Back examination report, dated November 2, 2011.  Pertinent findings/diagnoses included low back pain with sciatic nerve irritation and radicular pain due to radiculopathy.  Id.  

The Veteran is already service connected for radiculopathy of the lower extremities as secondary to his service-connected spondylosis of the lumbar spine.  His radiculopathy has been shown to encompass his complaints of back pain radiating into his hips and legs.  There is no competent medical evidence showing a diagnosis of a stand-alone bilateral hip disorder or any other disorder (apart from radiculopathy of the lower extremities) manifested by hip pain.  

In short, the Veteran's symptoms of hip pain, which he states are manifestations of an underlying hip disorder, have been service-connected as part of his lower extremity radiculopathy.  There is no competent medical evidence of record showing a diagnosis of a hip disorder.  Moreover, as a lay person in the medical field, the Veteran does not have the expertise to render a competent opinion as to whether he has underlying hip pathology that accounts for his current hip pain, as this is a determination that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board acknowledges that the Veteran has not been provided a VA examination in support of his hip disorder claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Here, the Board notes that the Veteran's service treatment records are negative for any complaints or findings pertaining to his hips.  As discussed above, the Board finds the Veteran's statements as to suffering an injury to his hips during service to lack credibility.   Further, there is competent medical evidence of record which associates the Veteran's complaints of hip pain with his service-connected radiculopathy of the lower extremities.  Accordingly, the Board finds that a VA examination is not necessary to determine the nature and etiology of any hip disability.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); McLendon.


Chronic Fatigue Syndrome

The Veteran also believes that he has chronic fatigue syndrome.  He contends that that his in-service treatment for pneumonia and upper respiratory infections was a pre-cursor to chronic fatigue syndrome.  Alternatively, he asserts that his fatigue is secondary to his service-connected PTSD.

The December 2017 VA examiner, however, concluded that the Veteran did not have a diagnosis of chronic fatigue syndrome.  In reaching this conclusion, she observed that the Veteran was diagnosed with obstructive sleep apnea (OSA) in 2013 and treated with a CPAP machine.  The examiner acknowledged the respiratory complaints in service but stated that there was no relationship between the respiratory complaints and chronic fatigue syndrome, especially since the Veteran did not have a diagnosis of chronic fatigue syndrome.       

In sum, while the Veteran's VA treatment records show complaints of symptoms of fatigue, it has been associated with his OSA.  There is no competent medical evidence of record showing a diagnosis of chronic fatigue syndrome.  To the contrary, the December 2017 VA examiner determined that the Veteran did not have chronic fatigue syndrome.  Moreover, as a lay person in the medical field, the Veteran does not have the expertise to render a competent opinion as to whether the fatigue he experiences is a manifestation of chronic fatigue syndrome as opposed to some other disability, as this is a determination that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).


Tinnitus

The Veteran maintains that he has tinnitus as a result of in-service noise exposure and that he has had tinnitus since he was in the military. 

Here, the STRs do not reflect that at any point during the Veteran's active duty, he had complaints, treatment, symptoms or a diagnosis of tinnitus.  In-service audiograms reflect that the Veteran was provided with ear plugs for hearing protection.  On VA examination in May 2012, the examiner diagnosed the Veteran with tinnitus.  Nevertheless, the examiner opined that the Veteran's tinnitus was not related to service.  She noted that the Veteran's STRs were negative for tinnitus.  The examiner observed that the Veteran did not exhibit any hearing loss or shift in hearing, which usually was indicative of a noise injury.  She stated that while the Institute of Medicine Report (IOM) on Noise Exposure in the Military allows that there is a possibility of a delay in onset of tinnitus due to noise exposure, it provides that "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increase."  She, therefore, concluded that the Veteran's tinnitus was not related to his active service.

The Veteran's statements that he has experienced symptoms of tinnitus during and continuing since service lack credibility.  The service treatment records, including audiograms, reveal no complaints of tinnitus.  Further, the record is replete with post-service medical records showing that the Veteran has received treatment for numerous disabilities over the years, but he never mentioned tinnitus or ringing in his ears.   

The May 2012 VA medical opinion carries more weight than the Veteran's statements in support of this claim, as the former was rendered by a medical professional and is supported by an explanation.  By contrast, the Veteran does not have medical expertise, and has not offered an explanation other than that he was exposed to loud noise during service, which is a factor that the examiner considered.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In the alternative, the issue of whether tinnitus that manifests many years after service may be related to such service, including due to in-service noise exposure, is a determination that is too complex to be made based on lay observation alone, as there is no cause-and-effect relationship that can be readily observed through the senses given the lapse of time between service and the onset of this condition.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  As discussed above, the Veteran's statements that he has experienced symptoms of tinnitus during and continuing since service lack credibility.  Because the Veteran is a lay person in the medical field, his opinion that his tinnitus is related to in-service noise exposure does not constitute competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, it lacks probative value.  See id.   (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  It is outweighed by the May 2012 VA medical opinion.

As such, the preponderance of the evidence weighs against a finding that tinnitus was present during service or manifest within one year after service and against a link between the Veteran's in-service noise exposure and his current tinnitus.


Residuals of a Head Injury

The Veteran asserts that he has migraine headaches as a result of an in-service head injury suffered in a motor vehicle accident in Germany in November or December 1982 (presumably in November or December, as this was when he was in Germany).  He stated that the TRAK vehicle he was driving crashed into trees and flipped over and that he was pinned between the vehicle and the trees.  See VA Forms 21-0781 received October 12, 2010, October 11, 2013.  He has also reported that his vehicle "hit two trees knocking them from the roots banging my head on the deck."  See VA Form 21-526, received on June 11, 2010.  On another occasion, he stated that the "vehicle flipped up and he was stuck between the vehicle and the tree" and that he immediately lost consciousness and the next thing he remembers he was in the hospital."  See VA PTSD examination, dated August 24, 2015.  The Veteran asserts that he had chronic headaches ever since the in-service accident.  See Statement from prior representative/attorney, dated April 23, 2012; VA Form 21-4138, dated April 30, 2012.

As discussed above, only one motor vehicle accident is reflected in the Veteran's service treatment records.  He injured his back at the time of this MVA in September 1983.  The service treatment records contain entries for numerous complaints (approximately 23) between February 1981 and October 1982 while the Veteran was in Germany; however, there is no mention of any additional MVAs or complaints or treatment pertaining to a head injury.  As such, even if the Veteran was involved in two additional accidents, his statements that he suffered a head injury as a result of these accidents lack credibility.

The Veteran's service treatment records show that in August 1981 he complained of vomiting, coughing, chest tightness and a headache.  In October 1981, he complained of pain in his chest, stomach and head.  However, he was not diagnosed as having a headache disorder.  Rather, his symptoms were associated with a diagnosis of an upper respiratory infection and left lower lobe pneumonia, respectively.  

The Veteran was seen at Christiana Hospital in December 2008 for complaints of a headache and weakness.  A head CT revealed no intracranial process.  Treatment records from Saint Francis Hospital show that the Veteran fell in July 2009 and hit the back of his head.  There was a possible loss of consciousness.  The Veteran's post-service VA treatment records show diagnoses of migraine headaches.

The Veteran's statements that he has experienced migraine headaches during and continuing since service lack credibility.  The service treatment records contain no mention of migraine headaches.  Further, the record is replete with post-service medical records showing that the Veteran has received treatment for numerous disabilities over the years, but he did not complain of headaches until many years after service.   

In sum, the Veteran's service treatment records are negative for a diagnosis of migraine headaches.  While the Veteran did experience headaches in service, they were not diagnosed as a headache disorder.  Rather, they were associated with his pneumonia and upper respiratory illnesses.  The Board finds the Veteran's statements as to suffering a head injury in service and experiencing a continuity of headache symptoms since service to lack credibility, as discussed above.  Further, there is no competent and credible evidence of record showing that the Veteran's current migraine headache disorder had it clinical onset during service or is related to any incident of service.  As such, the preponderance of the evidence weighs against the Veteran's claim.  For the same reasons (i.e., no in-service injury or event and no indication that the disability or symptoms may be associated with the Veteran's service), the Board finds that a VA examination is not necessary to determine the etiology of the Veteran's migraine headaches.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); McLendon.


Conclusion

The Veteran's claims for service connection for diabetes mellitus, type II, hypertension, a cervical spine disorder, a left shoulder disorder, a bilateral hip disorder, tinnitus, chronic fatigue syndrome, and residuals of a head injury including headaches must be denied.  The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in these matters.  The preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for diabetes mellitus, type II, hypertension, a cervical spine disorder, a left shoulder disorder, a bilateral hip disorder, tinnitus, chronic fatigue syndrome, and residuals of a head injury including headaches is denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a left shoulder condition is denied.

Entitlement to service connection for a bilateral hip condition is denied.

Entitlement to service connection tinnitus is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for residuals of a head injury, including headaches, is denied.



REMAND

Unfortunately, the remaining claims of entitlement to increased initial ratings for spondylosis of the lumbar spine and radiculopathy of left lower extremity, service connection for a bilateral knee disorder, and entitlement to a TDIU must once again be remanded for additional development.

Regarding the claim for increased rating for spondylosis of the lumbar spine, the December 2017 examination is inadequate because the examiner stated that it would be mere speculation to predict within a reasonable degree of medical certainty the potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting.  As such, another VA examination is warranted.  Also, since the claim for an initial increased rating for the left lower extremity is intertwined with the claim for increased rating for spondylosis of the lumbar spine, it too must be remanded.

With respect to the claim for service connection for a bilateral knee disorder, the December 2017 VA examiner's opinion was not adequate.  As such, further medical commentary is necessary before a decision can be made on this claim.

Finally, since the claim for TDIU are intertwined with the claims for increased ratings and service connection, it also must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to update the Veteran's VA medical treatment records from December 2017.

2. Schedule an appropriate VA examination to assess the current level of severity of his service-connected lumbar spine disability.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  If appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The examiner should elicit a full history from the Veteran. The examination should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, and/or range of motion studies in degrees using a goniometer.  All pertinent symptomatology should be reported in detail.

In particular, the examiner should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question and any paired joint(s).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  In any event, the type of test performed (i.e. active or passive, weight-bearing or nonweight-bearing), must be specified.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and any additional relevant evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion and extension) of the Veteran's lumbar spine (i.e., the extent of the Veteran's pain-free motion), to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria). 

If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3. Schedule the Veteran for the appropriate examination to determine the etiology of his bilateral knee disorder.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner must provide opinions as on the following:

(a) Whether it is at least as likely as not (i.e., 50% or greater probability) that any current right and/or left knee disorder had its clinical onset during active service or is related to any incident of service?  In providing this opinion, the examiner must acknowledge the in-service treatment in May 1982 when the Veteran complained of pain in both legs and stated that he was running PT and his legs just gave up; he was diagnosed with mild tendonitis of the Achilles tendons.

(b) Whether it is at least as likely as not (i.e., 50% or greater probability) that any current bilateral knee disorder was either (i) caused by, or (ii) aggravated by (i.e., worsened by) the Veteran's service-connected pes planus and/or bilateral lower extremity radiculopathy, to include by any altered gait associated with these conditions.

The examiner should discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

4.  Finally, readjudicate the claims on appeal.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


